ORDER GRANTING PETITION FOR REHEARING
The State of Oklahoma has filed a Petition for Rehearing asking that the Court clarify certain language set forth in the opinion handed down herein on September 9,1991. Now on this 1st day of November, 1991, having examined the Petition for Rehearing filed by the State of Oklahoma in the above styled and numbered cause, and being fully advised in the premesis, this Court finds that clarification of certain language concerning statutory construction is necessary and that the petition should be, and is hereby GRANTED.
The clarification required does not change the ultimate disposition of the case. However, to avoid unnecessary confusion the original opinion handed down in the above styled and numbered cause is hereby WITHDRAWN.
IT IS SO ORDERED.
/s/ James F. Lane JAMES F. LANE Presiding Judge
/s/ Gary Lumpkin GARY LUMPKIN Vice Presiding Judge
/s/ Tom Brett TOM BRETT Judge
/&/ Ed Parks ED PARKS, Judge
/&/ Charles A. Johnson CHARLES A. JOHNSON, Judge